United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-1838
                                    _____________

State of Minnesota, by Burlington     *
Northern Railroad Company, a          *
Delaware corporation; Burlington      *
Northern Railroad Company, a          *
Delaware corporation,                 *
                                      *
              Appellees,              * Appeal from the United
                                      * States District Court for
        v.                            * the District of Minnesota.
                                      *
Big Stone-Grant Industrial            *      [UNPUBLISHED]
Development and Transportation,       *
L.L.C., a South Dakota limited        *
liability corporation,                *
                                      *
              Appellant.              *
                                _____________

                                Submitted: November 20, 1997
                                    Filed: December 5, 1997
                                 _____________

Before BOWMAN and MURPHY, Circuit Judges, and CONMY,1 District Judge.
                        _____________

PER CURIAM.




      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota, sitting by designation.
       The District Court2 entered summary judgment for Burlington Northern Railroad
Company in its action seeking a declaration that the plans of Big Stone-Grant Industrial
Development and Transportation, L.L.C. to construct a rail line connecting its industrial
park with Burlington Northern's track near Ortonville, Minnesota would tortiously
interfere with contracts between Burlington Northern and Twin Cities Western Railroad
Company. Big Stone appeals.

       Having reviewed the case, we conclude that the District Court's interpretation
of the contractual provisions at issue was correct, that the court properly applied the
governing Minnesota law with respect to tortious interference, and that the court thus
did not err in finding that Burlington Northern should have judgment as a matter of law.
Because no error of law appears and an opinion by this Court would add nothing of
precedential value to the well-reasoned memorandum opinion and order of the District
Court, we forego further discussion.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota.

                                          -2-